DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the independent claims by presenting voltage sensor configured to output a voltage signal indicating a voltage of the secondary battery; a current sensor configured to output a current signal indicating a charge/discharge current of the secondary battery, the amendments have convinced the 35 U.S.C 101 step 2A, prong two to evaluate whether the claim recites meaningful additional elements that integrate the exception into a practical application. And, therefore the independent claims are patent eligible.                                                                                                                                                                                        
Regarding the currently amended independent claim 1 none of the prior art alone or in combination neither disclose nor render device and/or method comprising the limitation for 
wherein the prohibition unit is further configured 
to record the prohibition data in the memory when (i) the absolute value of the charge/discharge current is not smaller than the first threshold and (ii) the difference calculated by the first calculation unit is smaller than a second threshold, and 
not record the prohibition data in the memory when (i) the absolute value of the charge/discharge current is not smaller than the first threshold and (ii) the difference calculated by the first calculation unit is not smaller than the second threshold in combination with the remaining claim limitations.
Similarly, for the currently amended independent claim 9 none of the prior art alone or in combination neither disclose nor render device and/or method comprising the limitation for 	recording in a memory, prohibition data so as to prohibit the estimating of the parameter wherein 
the prohibition data is recorded in the memory when an absolute value of the charge/discharge current is smaller than a first threshold, the prohibition data is recorded in the memory when (i) the absolute value of the charge/discharge current is not smaller than the first threshold and (ii) the calculated difference is smaller than a second threshold, and 
the prohibition data is not recorded in the memory when (i) the absolute value of the charge/discharge current is not smaller than the first threshold and (ii) the calculated difference is not smaller than the second threshold in combination with the remaining claim limitations.
Therefore, the currently amended independent claims 1 and 9 are allowable. The claims that depend on these independent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



       /S.T./       Examiner, Art Unit 2863   
   
/NATALIE HULS/Primary Examiner, Art Unit 2863